Citation Nr: 1146993	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  05-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.  

The Board issued a decision in February 2007 denying the benefits sought on appeal.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2008 Order, the Court vacated the February 2007 Board decision and remanded the matter to the Board for development consistent with the parties' December 2007 Joint Motion for Remand (Joint Motion).  The case was returned to the Board for appellate review.  

In an April 2009 decision, the Board, again, denied the appellant's claim.  The appellant appealed the Board's April 2009 decision to the Court, and in a September 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' September 2010 Joint Motion.  The case was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The appellant enlisted in February 1976 and received a bad conduct discharge in August 1979 based on a special court-martial sentence.

3.  The appellant's misconduct was willful and persistent and included offenses of moral turpitude.  

4.  There is no evidence showing that the appellant was insane at the time of the offenses that resulted in his court-martial and bad conduct discharge.


CONCLUSION OF LAW

The appellant's bad conduct discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in October 2003, prior to the initial decision on the claim in June 2004.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the notice letter about the information and evidence that is necessary to substantiate his claim.  Specifically, the October 2003 letter explained that he would only be eligible for VA benefits if his military service was not dishonorable.  The pertinent regulations were also enclosed with the letter.  Additionally, the February 2005 statement of the case (SOC) and the June 2006 Supplemental Statement of the Case (SSOC) notified the appellant of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice letter about the information and evidence that VA will seek to provide.  In particular, the October 2003 letter indicated that VA would obtain and review his military records.  He was also informed that he had a right to a personal hearing.  

The RO also informed the appellant about the information and evidence that he was expected to provide.  Specifically, the October 2003 letter notified the appellant that he should tell VA about the events leading up to his discharge and submit evidence to support his story.  Examples of such evidence were provided.  

Further, during the pendency of this appeal, on March 3, 2006, Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that a letter was sent in September 2006 informing him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The September 2006 letter also explained how disability ratings and effective dates were determined.  

While the September 2006 VCAA letter which outlined the Court's decision in Dingess/Hartman was not provided to the appellant prior to the initial adjudication of the appellant's claim, the Board notes that providing such notice was a factually impossibility because the Court's decision in Dingess/Hartman was not promulgated until after the RO's initial adjudication of the appellant's claim.  Nonetheless, the appellant's claim was readjudicated by the RO after the appellant was given complete VCAA notice in a September 2011 SSOC, thus curing and timing error regarding this notice.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has also satisfied its duty to assist the appellant at every stage of this case.  Specifically, the appellant's service treatment records and post-service treatment records have been obtained to the extent available.  These records have been reviewed by the RO and the Board in connection with the previous adjudications of this matter.  The Board notes that the appellant's private attorney has asserted that, while the appellant's claims file indicates that VA requested service treatment records regarding psychiatric treatment at the Pearl Harbor confinement facility and a received a negative response from the National Personnel Records Center (NPRC), he was unaware of any documentation of this request or response.  See statements from the appellant's private attorney dated in July 2011 and November 2011.  However, review of the appellant's VA claims file reflects that the RO requested such treatment records from the NPRC in May 2004 and received a negative reply in June 2004.  See a May 2004 request for records and a June 2004 negative response from the NPRC.  Accordingly, the Board finds that a remand to request these records, which have been found to be unavailable, would merely cause avoidable delay and would not result in any benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Also, in the September 2010 Joint Motion, the parties agreed that VA had failed in its duty to assist the appellant by not requesting treatment records from the Social Security Administration (SSA).  See the September 2010 Joint Motion.  Accordingly, in February 2011, the Board remanded the appellant's claim so that the RO may request any and all treatment records and decisions from SSA regarding the appellant.  The Ro made such a request in March 2011.  Later that month, SSA replied to the RO that there was no medical file pertaining to the appellant and that SSA was unable to locate any medical records.  See a March 2011 response from SSA.  Later in March 2011, the RO notified the appellant that his SSA records had been requested and provided a VA Form 21-4138 (Statement in Support of Claim), so that the appellant could provide the name and address of any alternative sources of such records, if extent.  See a letter from the RO dated in March 2011.  

In April 2011, the appellant submitted a statement which asserted that, in 1979, SSA sent him to a psychiatrist and that he "watched her the entire time and saw making records for the SSA."  However, the appellant did not provide the records or any alternative sources where these records may be stored.  See an April 2011 statement from the appellant.  Later that month, a formal finding of unavailability was associated with the claims file, documenting VA's attempts to locate the appellant's SSA records.  See an April 2011 Formal Finding of the Unavailability of the appellant's SSA records.  In a May 2011 letter, the appellant was notified of the unavailability of his SSA records, and he was again requested to submit copies of any SSA records which may be in his possession or provide that address of an alternative source for such.  See a letter from the RO dated in May 2011.  

In light of above, the Board's February 2011 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the appellant's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has also assisted the appellant and his private attorney throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Character of Discharge

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathic" was synonymous with psychopathic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.

When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge, or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

Discussion

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the appellant's bad conduct discharge from service is a bar to VA benefits.  The appellant enlisted on February 5, 1976, for a period of four years.  During his period of service, he was absent from his unit for a period of 43 days, (from June 29, 1978, to August 10, 1978) and he was apprehended and found to have 14.74 grams of marijuana in his possession aboard a military installation.  He also wrote 17 bad checks during that time period.  The appellant was arraigned and tried by Special Court-Martial on multiple charges in September 1978.  Some of the charges were withdrawn in accordance with a pretrial agreement, but he was found guilty of many of the remaining charges.   He was sentenced to a bad conduct discharge, confinement at hard labor for 43 days, and reduction to E-1.  The Supplemental Special Court-Martial order shows that that the appellant's case was reviewed and that the sentence was affirmed pursuant to the Uniform Code of Military Justice, Article 66.  That order also noted that the appellant received a copy of his Navy Court of Military Review decision and that he had not petitioned the U.S. Court of Military Appeals.  He did execute a Waiver of Restoration to the Secretary of the Navy, Naval Clemency and Parole Board, but clemency was denied in February 1979.  Accordingly, it was determined in the July 1979 Supplementary Special Court Martial order that the provisions the Uniform Code of Military Justice, Article 71(c) had been complied with and that the sentence was duly executed.  The appellant was thereafter discharged on August 29, 1979, with a bad conduct discharge.  

The Board has reviewed the evidence and concludes that the appellant's bad conduct discharge was the result of willful and persistent misconduct.  The record clearly shows that the offenses precluded him from performing his military duties.  Indeed, he had unauthorized absence from his unit for 43 days during the summer of 1978.  The appellant's private attorney has asserted that the appellant's in-service conduct was neither "willful and persistent" nor a "crime of moral turpitude."  See the July 2011 and November 2011 statements from the Veteran's private attorney.  

Concerning whether the appellant's conduct was "willful and persistent," the appellant's private attorney asserted that the appellant's 43-day absence was too "short-lived" to be considered "persistent misconduct" because it involved "only three percent of the appellant's service."  In support of this assertion, the appellant's private attorney cited to the Court's decision in Winter v. Principi, 4 Vet. App. 29 (1993), which held that persistent misconduct had been committed when a Veteran had been Absent without Leave (AWOL) for 18 percent of his total service duration.  The appellant's private attorney asserts that since the appellant's percentage of enlistment time as AWOL was less than that of the Veteran in Winter, the Board erred in concluding that the appellant's misconduct was "persistent."  See the July 2011 and November 2011 statements from the Veteran's private attorney.  However, there is nothing in Winter which establishes that a Veteran must be AWOL for at least 18 percent of his/her total enlistment time for conduct to be deemed "persistent."  Rather, in Winter, the Court held that the Board's correctly determined that a Veteran's misconduct, AWOL in excess of 30 days, was severe and, by analogy, persistent because the Uniform Code of Military Justice (UCMJ) views AWOL in excess of 30 days as a severe offense, punishable by confinement up to one year and the issuance of a bad conduct or dishonorable discharge.  See the USMJ, Article 86 (2011); see also the Manual for Courts-Martial, Part IV, Para. 10(e)(2)(b).  Moreover, the Court has held that unauthorized absence is the type of offense that would interfere with and preclude the performance of an appellant's military duties and thus cannot constitute a minor offense.  See Cropper v. Brown, 6 Vet. App. 450, 452- 453 (1994); Winter v. Principi, 4 Vet. App. 29 (1993).  In light of above, the Board concludes that the appellant's misconduct was "willful and persistent."  See Winter, supra.  

Moreover, in his July 2011 and November 2011statements, the appellant's private attorney asserted "there is likewise no authority to show that writing bad checks is a crime of moral turpitude."  See the July 2011 and November 2011 statements from the Veteran's private attorney.  However, in Hagarty v. United States, 449 F.2d 352, 357 (Ct. Cl. 1971), the Federal Circuit noted that "[o]ffenses such as larceny, fraudulently making and uttering bad checks, and the like, involve moral turpitude and are not to be treated as minor."  

Based on the foregoing, the Board finds that the appellant's misconduct was indeed willful and persistent and included offenses of moral turpitude.  Therefore, his discharge is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  Accordingly, the appellant is barred from the payment of VA benefits unless he was insane at the time of the offenses which resulted in his discharge.  38 C.F.R. § 3.12(b).

Also, there is no evidence of record that the appellant was insane at the time he committed the acts noted above.  His service treatment records are negative for any complaints, treatment, or diagnosis of insanity or any other psychiatric disorder.  The appellant did report receiving psychiatric treatment at Pearl Harbor in September 1978 and from February 1979 to September 1979.  However, as noted above, VA's efforts to obtain these records have been futile.  The Board does observe that the appellant was referred for a psychiatric evaluation in September 1978 because of his bad conduct discharge; however, the record of that evaluation is illegible.  Nevertheless, the Board notes that he was also provided examinations in November 1978 and July 1979 during which no psychiatric abnormalities were noted.  Moreover, the appellant did not seek treatment for such a disorder immediately following his discharge.  As such, the medical evidence of record does not establish that the appellant was insane when he committed the offenses.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

The Board also acknowledges the appellant's argument that he should have been considered to have been unconditionally discharged in April 1978.  The Board notes that the regulations state that entitlement to benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.

A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.  The service department furnishes information as to whether a person was eligible for complete separation as of any particular date.

In this case, the Board notes that the appellant enlisted on February 6, 1976 for a period of four years.  As such, the appellant would not have completed the obligatory period of time to which he committed at the time of his entry into service until February 6, 1980.  Therefore, the Board finds that the appellant's honorable discharge from service in April 1978 was a conditional discharge, given for the sole purpose of reenlistment.  Accordingly, it does not confer entitlement to benefits.

For the reasons stated above, the Board finds that the character of the appellant's service is a bar for benefits.  Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred between those dates, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's service from February 1976 to August 1979 is a bar to entitlement to Department of Veterans Affairs (VA) benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


